     Case: 4:20-cv-01586-SEP Doc. #: 55 Filed: 05/24/21 Page: 1 of 5 PageID #: 333




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION
    AMERICAN GENERAL LIFE                               )
    INSURANCE COMPANY,                                  )
                                                        )
           Plaintiff,                                   )
                                                        )
    vs.                                                 )   Case No. 4:20-cv-01586-SEP
                                                        )
    TINA WHITE, et al.,                                 )
                                                        )
           Defendants.                                  )
                                 MEMORANDUM AND ORDER
          Before the Court is Movants Jazmine White, Antwan White, and Alice Townsend’s
Motion to Dismiss Plaintiff American General Life Insurance Company’s Complaint for
Interpleader Relief. Doc. [8]. The Motion is fully briefed. For the reasons set forth below, the
Motion will be denied.
I.        FACTUAL BACKGROUND1
          Plaintiff American General is an insurance company incorporated in Texas with its
principal place of business in Texas. Doc. [1] ¶ 1. In 2008, American General issued a
$1 million life insurance policy to Jimmie White. Id. ¶ 11. Defendant Tina White, Jimmie
White’s spouse, was designated as the sole primary beneficiary in the policy application. Id.
¶ 12. No contingent beneficiary was designated. Id.
          In June 2019, American General received a change-of-beneficiary form designating five
people as beneficiaries of the policy. Id. ¶ 13. American General advised Jimmie White that it
rejected the change-of-beneficiary form because the allocation among primary beneficiaries and
the allocation among contingent beneficiaries did not each total 100%. Id. ¶ 14.
          Later the same month, American General received a second change-of-beneficiary form
designating Jimmie White’s three children, Defendants Jazmine White, Antwan White, and



1
 These facts are as alleged in American General’s Complaint. Doc. [1]. The Court assumes their truth
for purposes of its analysis of the Motion to Dismiss. See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009);
Neitzke v. Williams, 490 U.S. 319, 326-27 (1989).


                                                    1
  Case: 4:20-cv-01586-SEP Doc. #: 55 Filed: 05/24/21 Page: 2 of 5 PageID #: 334




K.W. (a minor), and his mother Alice Townsend as primary beneficiaries of the policy in equal
share. Id. ¶ 15. Jimmie White died two months later. Id. ¶ 16.
       Upon Jimmie White’s death, the policy’s death benefit became due and payable. Id.
¶ 17. In the following month, Defendants Jazmine White, Antwan White, and Alice Townsend
each submitted a claim for benefits. Id. ¶¶ 18, 20. Counsel for Defendant Tina White also
notified American General of her claim to be “the correctly named valid beneficiary” of the
policy. Id. ¶ 19; Doc. [1-4]. In light of the rival claims to the proceeds of Jimmie White’s life
insurance policy, American General interpleaded those proceeds into this Court, naming all of
the individuals who have asserted claims to the Policy proceeds and K.W. as Defendants. Doc.
[1] ¶¶ 23-24. Defendants are all Missouri citizens. Id. ¶¶ 2-7.
II.    LEGAL STANDARD
       The Movants move to dismiss American General’s lawsuit for lack of subject matter
jurisdiction under Federal Rule of Civil Procedure 12(b)(1). To justify dismissal under Rule
12(b)(1), “the complaint must be successfully challenged on its face or on the factual
truthfulness” of its assertions. Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993) (citing Osborn v.
United States, 918 F.2d 724, 729 n.6 (8th Cir. 1990)). In a factual challenge, the defendant
challenges the factual truthfulness of the plaintiff’s allegations, and the Court may consider
matters outside the pleadings. Osborn, 918 F.2d at 729-30. In a facial challenge, the defendant
claims the complaint “fails to allege an element necessary for subject matter jurisdiction.” Titus,
4 F.3d at 593 (citing Eaton v. Dorchester Dev., Inc., 692 F.2d 727, 731-32 (11th Cir. 1982)). In
that case, the Court presumes true “all of the factual allegations concerning jurisdiction,” and
evaluates the argument only on its legal merits. Id.
III.   DISCUSSION
       Interpleader may be brought in federal court under either the Federal Interpleader Act,
28 U.S.C. § 1335, or under Federal Rule of Civil Procedure 22. “The same principles apply to
both statutory and Rule 22 interpleader, and the only differences between the two involve
procedural requirements such as jurisdiction . . . .” Acuity v. Rex, LLC., 296 F. Supp. 3d 1105,
1107 (E.D. Mo. 2017) (citing Wittry v. Nw. Mut. Life Ins. Co., 727 F. Supp. 498, 500 (D. Minn.
1989)); see also 7 Charles Alan Wright et al., Federal Practice and Procedure § 1703 (3d ed.
2020). American General seeks interpleader relief pursuant to Rule 22 and not under the
Federal Interpleader Act. Doc. [1] ¶ 29. The briefing on behalf of Movants betrays a



                                                 2
    Case: 4:20-cv-01586-SEP Doc. #: 55 Filed: 05/24/21 Page: 3 of 5 PageID #: 335




misunderstanding of the procedural differences between Rule 22 interpleader and statutory
interpleader. Because Plaintiff brings this suit only under Rule 22, the Court will consider
Movants’ arguments regarding Plaintiff’s failure to satisfy Rule 22 interpleader requirements
and will ignore arguments regarding the rules of statutory interpleader. Two of Movants’
arguments for dismissal based on lack of subject matter jurisdiction could apply to Plaintiff’s
Rule 22 interpleader: lack of diversity of citizenship and absence of rival claims to the
insurance proceeds.2
        a. Diversity jurisdiction
        American General’s Complaint alleges diversity jurisdiction under 28 U.S.C.
§ 1332(a)(1) and requests interpleader relief under Federal Rule of Civil Procedure 22. Doc.
[1] ¶¶ 8, 29. “Rule interpleader ‘does not provide an independent basis for jurisdiction’ but can
‘be premised on the diversity statute.’” Federated Mut. Ins. Co. v. Moody Station & Grocery,
821 F.3d 973, 976 (8th Cir. 2016) (quoting Correspondent Servs. Corp. v. First Equities Corp.
of Florida, 338 F.3d 119, 124 (2d Cir. 2003)). “Diversity jurisdiction exists ‘where the matter
in controversy exceeds the sum or value of $75,000, exclusive of interests and costs, and is
between . . . citizens of different States.’” Id. (quoting 28 U.S.C. § 1332(a)). Diversity
jurisdiction under Section 1332 requires “complete diversity of citizenship” between the parties,
meaning “no defendant holds citizenship in the same state where any plaintiff holds
citizenship.” Shim v. ADT, LLC, 2020 WL 6703285, at *1 (E.D. Mo. Nov. 13, 2020) (quoting
Little Otters of Love, LLC v. Rosenberg, 724 F. App’x 498, 501 (8th Cir. 2018)); see also
Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996).
        American General has successfully pleaded all of the elements of diversity jurisdiction.
Movants do not dispute that the plaintiff stakeholder, American General, is a citizen of Texas
and that all claimants are citizens of Missouri. Doc. [8] ¶ 3; Doc. [11] ¶ 8. Movants also do not
dispute that the amount in controversy exceeds $75,000. Doc. [11] ¶ 8. Thus, the requirements
of diversity jurisdiction are satisfied.



2
  Movants’ third argument—that American General’s failure to deposit the insurance proceeds into the
Court’s Registry simultaneously with its filing of the Complaint deprives this Court of subject matter
jurisdiction—is relevant only to cases of statutory interpleader. See Bauer v. Uniroyal Tire Co., 630 F.2d
1287, 1291 (8th Cir. 1980) (noting that a Rule 22 interpleader action does not have a deposit requirement
for jurisdiction); Acuity v. Rex, LLC, 929 F.3d 995, 1000 (8th Cir. 2019) (describing the deposit
requirement for statutory interpleader actions).


                                                    3
 Case: 4:20-cv-01586-SEP Doc. #: 55 Filed: 05/24/21 Page: 4 of 5 PageID #: 336




        Movants erroneously argue that diversity jurisdiction will be lost if the Court discharges
American General. “[I]f [diversity] jurisdiction exists at the time an action is commenced, such
jurisdiction may not be divested by subsequent events.” Freeport-McMoRan, Inc. v. K N
Energy, Inc., 498 U.S. 426, 428 (1991) (citing Mollan v. Torrance, 9 Wheat. 537 (1824)); Shim,
2020 WL 6703285, at *1 (“The Court assesses diversity of citizenship at the time the plaintiff
files the action.”). Plaintiff pleads facts sufficient to establish diversity jurisdiction, and
Movants admit that complete diversity existed at the time American General filed its complaint.
Doc. [8] ¶ 3; Doc. [11] ¶ 8. Thus, the Court has subject matter jurisdiction over this case.
        b. Competing claims
        “Interpleader is a procedural device that allows a party holding money or property,
concededly belonging to another, to join in a single suit two or more parties asserting mutually
exclusive claims to the fund. In this way the stakeholder is freed from the threat of multiple
liability.” Acuity v. Rex, LLC., 296 F. Supp. 3d 1105, 1107 (E.D. Mo. 2017) (citing Gaines v.
Sunray Oil Co., 539 F.2d 1136, 1141 (8th Cir. 1976)); see also Fed. R. Civ. P. 22(a)(1)
(“Persons with claims that may expose a plaintiff to double or multiple liability may be joined
as defendants and required to interplead.”). Interpleader is designed to protect stakeholders
from a duality of suits. Acuity, 296 F. Supp. 3d at 1109 (quoting Dakota Livestock Co. v. Keim,
552 F.2d 1302, 1306 (8th Cir. 1977)).
        Movants contend that interpleader relief cannot be granted here because there are no
rival claims to the insurance proceeds. Doc. [8] ¶ 37. They rely on a letter from Defendant
Tina White’s counsel to American General that sought to “appeal[] the adverse claim
determination in this case.” Id.; Doc. [1-4]. American General argues that, regardless of any
position it has taken in response to Tina White’s claim, her demand for full payment of the
proceeds persists, and thus so does the prospect of a “duality of suits.” Doc. [19] (citing Dakota
Livestock, 552 F.2d at 1306).
        The Court agrees that American General faces the prospect of a duality of suits.
American General cannot simultaneously satisfy the claims of all Defendants to Jimmie
White’s life insurance policy. Movants Jazmine White, Antwan White, and Alice Townsend
each claim a quarter of the insurance proceeds and demand that Defendant K.W. is owed the
remaining quarter. Doc. [8] ¶ 37. Defendant Tina White claims entitlement to all of the
proceeds as the sole valid beneficiary. Doc. [1] ¶ 19; Doc. [31] ¶ 17. If all Defendants were to



                                                   4
 Case: 4:20-cv-01586-SEP Doc. #: 55 Filed: 05/24/21 Page: 5 of 5 PageID #: 337




press their claims in litigation, American General could be exposed to double liability for
Jimmie White’s life insurance policy. Therefore, American General properly seeks interpleader
relief. See Primerica Life Ins. Co. v. Woodall, 975 F.3d 697, 699-700 (8th Cir. 2020) (quoting
Douglas-Guardian Warehouse Corp. v. Ramy Seed Corp., 271 F.2d 24, 28 (8th Cir. 1959))
(interpleader “should be permitted liberally”).
IV.    CONCLUSION
       Accordingly,
       IT IS HEREBY ORDERED that Movants’ Motion to Dismiss Plaintiff’s Complaint
for Interpleader Relief (Doc. [8]) is DENIED.


       Dated this 21st day of May, 2021.



                                                  SARAH E. PITLYK
                                                  UNITED STATES DISTRICT JUDGE




                                                  5
